This cause having heretofore been submitted to the Court upon the transcript of the record upon writ of error taken under the statute to the order of the Circuit Court granting a new trial herein and the briefs and argument of counsel for the respective parties, and the record having been seen and inspected, and the Court being now advised of its judgment to be given in the premises, it seems to the Court that there is no error in the said order. It is, therefore, considered, ordered, and adjudged by the Court that the said order be and is hereby affirmed. See Lockhart v. Butt-Landstreet, 91 Fla. 497,  107 So.2d 641; *Page 522 
Suttles v. Burbridge, 91 Fla. 273, 107 So.2d 646; Phillips v. Lowenstein, 91 Fla. 89, 107 So.2d 350.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.